Case 5:20-cv-01058-JAK-SHK Document 16 Filed 12/02/20 Page 1 of 2 Page ID #:156




   1                                                                        JS-6
   2
   3
   4
   5
   6
   7
   8
                                UNITED STATES DISTRICT COURT
   9
                            CENTRAL DISTRICT OF CALIFORNIA
  10
  11
       GUSTAVO CASTANEDA,                        No. 5:20-cv-1058 JAK (SHKx)
  12
                   Plaintiff,
  13                                             ORDER RE STIPULATION AND
             v.                                  JOINT REQUEST FOR ORDER
  14                                             DISMISSING PLAINTIFF'S
     COUNTY OF RIVERSIDE,                        CLAIMS AND ENTIRE CIVIL
  15 RIVERSIDE COUNTY SHERIFF’S                  ACTION WITH PREJUDICE (DKT.
     DEPARTMENT, CHAD BIANCO, in                 15)
  16 his official and individual capacity,
     DEPUTY GRIGGS, DEPUTY
  17 LOMELI, and DEPUTY WALTON,
  18               Defendants.
  19
  20
             Based on a review of the “Stipulation and Joint Request for Order Dismissing
  21
       Plaintiff’s Claims and Entire Civil Action with Prejudice” (the “Stipulation” (Dkt.
  22
       15)), sufficient good cause has been shown for the requested relief. Therefore, the
  23
       Stipulation is APPROVED as follows:
  24
             1.    All of Plaintiff’s claims against defendants COUNTY OF RIVERSIDE
  25
       (erroneously named as both COUNTY OF RIVERSIDE and RIVERSIDE
  26
       SHERIFF'S DEPARTMENT), CHAD BIANCO, DEPUTY GRIGGS, DEPUTY
  27
       LOMELI, AND DEPUTY WALTON are dismissed in their entirety with prejudice.
  28
Case 5:20-cv-01058-JAK-SHK Document 16 Filed 12/02/20 Page 2 of 2 Page ID #:157




   1        2.     To the extent that plaintiff alleges any other claims against any other
   2 parties or DOES in this action, any and all such claims and causes of action are
   3 dismissed in their entirety with prejudice.
   4        3.     The entire action – including all claims by plaintiff against any and all
   5 defendants, DOES and/or parties thereto, and all claims against any parties to the
   6 above entitled lawsuit – is dismissed with prejudice.
   7
   8 IT IS SO ORDERED.
   9
  10 Dated: December 2, 2020                  ____________________________________
                                             John A. Kronstadt
  11
                                             United States District Judge
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
